Citation Nr: 0423416	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for an infectious 
disorder claimed as hepatitis.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a right arm scar.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1981 to March 2001.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2002 rating action that 
initially granted service connection and assigned 
noncompensable ratings for uterine fibroid removal, 
hypertension, a residual scar following a fibrocystic breast 
biopsy, gastroesophageal reflux disease (GERD), vocal cord 
dysfunction, left ulnar neuropathy, and seborrheic dermatitis 
and acne vulgaris of the head and back.  This appeal also 
arises from the same rating action that denied service 
connection for migraine headaches, pneumonia, an infectious 
disorder claimed as hepatitis, low back and left knee 
disabilities,  and a right arm scar.  A Notice of 
Disagreement with the initial noncompensable ratings assigned 
and the denials of service connection was received in October 
2002, and a Statement of the Case (SOC) was issued in May 
2003.  In May 2003, a RO Decision Review Officer granted 
initial 10 percent ratings for GERD, left ulnar neuropathy, 
and vocal cord dysfunction.  In her May 2003 Substantive 
Appeal, the veteran perfected her appeal only as to the 6 
claims for service connection.

The veteran failed to appear for a June 2004 Board hearing in 
Washington, D.C.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims for service connection for pneumonia, an 
infectious disorder claimed as hepatitis, and a right arm 
scar.  With respect to all issues on appeal, the record does 
not contain correspondence from the RO that sufficiently 
addresses the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring VA to explain what evidence 
will be obtained by whom.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled Veterans 
of America v. Secretary, 327 F. 3d 1339 (Fed. Cir. 2003).  
The RO's notice letter to the veteran should explain that she 
has a full one-year period for response (of which she was not 
previously notified).  See 38 U.S.C.A. § 5103 (West 2002); 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in her possession.  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

The Board also finds that the evidence currently of record is 
insufficient to fairly evaluate the claim for service 
connection for a low back disability on appeal.  The service 
medical records document a lumbar contusion after a fall in 
August 1988, and the post-service evidence shows a current 
diagnosis of recurrent lumbosacral strain on December 2001 VA 
examination.  However, the record contains no specific 
medical opinion addressing whether any current low back 
disability is medically related to the inservice contusion or 
any other incident of military service.  Given the nature of 
the disability for which service connection is sought, the 
Board finds that such an opinion would be helpful in 
resolving the issue on appeal.  See 38 U.S.C.A. § 5103A.  
Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination for that purpose.  The veteran is 
hereby advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to her by the pertinent VA 
medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claims for service connection for 
pneumonia, an infectious disorder claimed 
as hepatitis, and a right arm scar.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
each of the matters on appeal that are 
not currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that she has a full one-year 
period for response (although VA may 
adjudicate the claims within the   one-
year period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of her 
documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The physician should identify all 
disability affecting the low back.  With 
respect to each diagnosed disability, the 
physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any such to an incident 
of active military service, to include an 
August 1988 fall and resulting lumbar 
contusion.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
her by the VA medical facility at which 
it was to have been conducted. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate Supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford her 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


